DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 9 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 15 October 2021 and 10 November 2021 were filed after the mailing date of this present application.  Theses submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 16 and 19 are objected to because of the following informalities:
Claim 16, line 11, “the steps”, should be --steps--.
Claim 19, line 6, “the step”, should be --a step--.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments pages 6-11 filed 9 November 2021 with respect to Claim 16 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the limitations “an operational state” recited on lines 6 and 25 are unclear.  These limitations are unclear because it is not clear if the operational state recited on line 6 could be the same or different operational state recited on line 25.
The limitation "said circuit" is recited on lines 13, 15-16, 19, and 22.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, the limitation "said device" is recited on line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, the limitation "the amount of voltage" is recited on lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The limitation "said device" is recited on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 20, the limitation “the amount of power transmitted from said at least one switching device” is recited on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 25, the limitation "the group" is recited on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 17-26, they depend from Claim 16 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Crucs US 20100033024, in view of Elberbaum (Elberbaum ‘528) US 2015/0187528.
Regarding Claim 16, Crucs teaches an electrical system comprising: 
an intelligent switch device (switch 140, fig. 13), said first mechanical switch and said intelligent switch device being in an electrical circuit with a single load (load 110, fig. 13) in, said intelligent switch device comprising: 
a mechanical switch (switch 140, fig. 13) having an operational state; 
a logic unit (addressable microcontroller 1010, fig. 13) operable to cause said 
a current sensor (current sensor 120, fig. 13); 
a non-transitory machine-readable storage medium having stored thereon computer program instructions for performing the steps of 
wirelessly receiving, instructions to set a power state of said circuit to a desired power state indicated in said instructions (via wireless transceiver 1310, fig. 13); 
detecting whether said circuit is in said desired powered state by said current sensor detecting (via current sensor 120, fig. 13); 
operating said mechanical switch to change said operational state if said circuit is detected as not being in said desired powered state; or 2maintaining said mechanical switch in said operational state if said circuit is detected as being in said desired powered state (via addressable microcontroller 1010, fig. 13); 
The present embodiment of Crucs is silent regarding the current sensor detecting current on a neutral line.  An alternate embodiment of Crucs teaches the current sensor detecting whether a neutral line of said circuit has electrical current (current sensor 120, fig. 4 and refer to [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the current sensor as taught by the alternate embodiment of Crucs with the switching device of the first embodiment of Crucs in order to determine if the load is receiving current. 
The combined embodiments of Crucs is silent regarding an additional mechanical switch in a multi-way switching geometry with the mechanical switch and wherein said intelligent switch device is unaware of an operational state of the additional 
Elberbaum ‘528 teaches an additional mechanical switch (left SPDT switch 7, figs. 2A and 2B) in a multi-way switching geometry with the mechanical switch (Automation DPDT relay 60, figs. 2A and 2B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the additional switch as taught by Elberbaum  ‘528 with the switching device of the combined embodiment of Crucs in order to provide an additional way to control the current to the load. 
The combination of Crucs and Elberbaum ‘528 teaches wherein said intelligent switch device is unaware of an operational state of the additional mechanical switch (Crucs teaches the intelligent switch which measures current in the neutral line, which is current coming from the load and therefore after the additional switch to control which state the intelligent switch should be in, (via current sensor 120, fig. 4 of Crucs)).
 Regarding Claim 20, the combination of Crucs and Elberbaum ‘528  teaches all of the limitations of Claim 16 and further teaches wherein said intelligent switch device farther comprises a dimming circuit operable to reduce the amount of power transmitted from said at least one switching device (refer to [0091] of Crucs).  
Regarding Claim 21, the combination of Crucs and Elberbaum ‘528 teaches all of the limitations of Claim 16 and further teaches comprising a third mechanical switch in said circuit with said first mechanical switch and said intelligent switch device (right SPDT switch 7, figs. 2A and 2B of Elberbaum ‘528).  
Regarding Claim 22, the combination of Crucs and Elberbaum ‘528  teaches all of the limitations of Claim 21 and further teaches wherein said intelligent switch device 
Regarding Claim 23, the combination of Crucs and Elberbaum ‘528 teaches all of the limitations of Claim 16 and further teaches wherein said second mechanical switch is a double pole/double throw switch (Automation DPDT relay 60, figs. 2A and 2B of Elberbaum ‘528).
Regarding Claim 24, the combination of Crucs and Elberbaum ‘528 teaches all of the limitations of Claim 16 and further teaches wherein said second mechanical switch is capable of being in exactly one operational state (Automation DPDT relay 60, figs. 2A and 2B of Elberbaum ‘528).  
Regarding Claim 25, the combination of Crucs and Elberbaum ‘528 teaches all of the limitations of Claim 24 and further teaches wherein said operational state is selected from the group consisting of: open and closed (Automation DPDT relay 60, figs. 2A and 2B of Elberbaum ‘528).  
Regarding Claim 26, the combination of Crucs and Elberbaum ‘528 teaches all of the limitations of Claim 16 and further teaches wherein said intelligent switch device is contained in a housing sized and shaped for installation in an electrical box (fig. 2C of Elberbaum ‘528).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crucs US 20100033024, in view of Elberbaum (Elberbaum ‘528) US 2015/0187528, and in further view of Elberbaum (Elberbaum ‘376) US 8,269,376.
Regarding Claim 17, the combination of Crucs and Elberbaum ‘528 teaches all 
Elberbaum ‘376 teaches a power converter disposed on a first power input line and converting alternating current to direct current (17, fig. 1B); and a direct current line transmitting current from the power converter to the logic unit when the device receives power on the first power input line (output of 17, fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Elberbaum  ‘376 with the switching device of the combination of Crucs and Elberbaum ‘376 in order to provide an additional power option for the logic unit. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crucs US 20100033024, in view of Elberbaum (Elberbaum ‘528) US 2015/0187528, in view of Elberbaum (Elberbaum ‘376) US 8,269,376, and in further view of Sawyers US 2013/0320769.
Regarding Claim 18, the combination of Crucs, Elberbaum ‘528, and Elberbaum ‘376 teaches all of the limitations of Claim 17, however is silent wherein said intelligent switch device further comprises: a second power input line; a second power converter disposed on said second power input line and converting alternating current to direct current; and a second direct current line transmitting current from said second power 
Sawyers teaches a second power converter (104A or 104B, fig. 1) disposed on a second power input line (106 or 108, fig. 1) and converting alternating current to direct current; and a second direct current line (feedback received by 112, fig. 3) transmitting current from the second power converter to the logic unit when the device receives power on the second power input line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the second power input line as taught by Sawyers with the switching device of the combination of Crucs, Elberbaum ‘528, and Elberbaum ‘376 in order to achieve the advantage of an additional power source available for use.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 19, the prior arts of record, taken alone or in combination, do not teach or fairly suggest wherein said intelligent switch device further comprises; a voltage sensor disposed on said second power input line and sensing the amount of voltage on said second power input line; said non-transitory machine-readable storage .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 
/BRIAN K BAXTER/Examiner, Art Unit 2836 
4 December 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836